Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of objections and rejections
1.	Claims 4-6, 16 and newly added claims 18-21 are pending  Claims 1-3, and 7-15 and 17 are cancelled.  Newly added claims 18-21 fall within the scope of the elected group of invention.  Accordingly, claims 4-6 and 16, and 18-21 are examined on merits in the present Office action.
2.	Objection to the specification is withdrawn in light of amendments to the specification filed in the papers of January 27, 2021.
3.	Objection to the claims 4, 5, 6 and 16 is withdrawn in light of amendments to the claims filed in the papers of January 27, 2021 and upon further consideration.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
5.	Rejection of claims 4-6 and 16 under rejected under pre-AIA  35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of amendments to the claims filed in the papers of January 27, 2021.  
6. 	Rejection of claims 4-6 and 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) is withdrawn in light of amendments to the claims filed in the papers of January 27, 2021 and upon further consideration.  
7.	Rejection of claims 4 and 6 under rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloksberg et al. (US Patent No. 6,410,718 B1, Issued June 25, 2002) in view of Anterola et al. (Phytochemistry, 61: 221-294, 2002) is withdrawn in light of amendments to the claims filed in the papers of January 27, 2021.
8.	Rejection of claims 4, 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloksberg et al. (US Patent No. 6,410,718 B1, Issued June 25, 2002) and Anterola et al. (Phytochemistry, 61: 221-294, 2002) and further in view of Wesley et al. (The Plant 
9.	Rejection of claims 4, 5 and 6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloksberg et al. (US Patent No. 6,410,718 B1, Issued June 25, 2002) in view of Schilmiller et al. (The Plant Journal, 60:771-782, 2009) and Costa et al. (Phytochemistry 66:2072–2091, 2005) is withdrawn in light of amendments to the claims filed in the papers of January 27, 2021.
10.	Rejection of claims 4, 5, 6 and 16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloksberg et al. (US Patent No. 6,410,718 B1, Issued June 25, 2002) in view of Schilmiller et al. (The Plant Journal, 60:771-782, 2009) and Costa et al. (Phytochemistry 66:2072–2091, 2005), and further in view of Wesley et al. (The Plant Journal, 27:581-590, 2001) is withdrawn in light of amendments to the claims filed in the papers of January 27, 2021.
Claim Objections
11.	Claim 4 is objected to because of the following informalities:  
In claim 4, lines 2 and 18: it is suggested to change the recitation “wildtype” to ---wild-type---.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
12.	Claims 5 remains, and claims 4, 6, 16 and newly added claims 18-21 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record stated in the Office action mailed July 27, 2020. 
Applicant’s claim amendment filed January 27, 2021 has necessitated rejection of claims 4, 6, 16 and 18-21.
	It is noted that while Applicant has addressed written description rejection made in item 6 of the Office action mailed July 27, 2020, however, written description rejection for NEW MATTER made in 
It is thus maintained that neither the instant specification nor the originally filed claims appear to provide support for the phrase “mutation in the endogenous 4CL gene that abolishes expression of the endogenous 4CL enzyme” in lines 9-10 of parent claim 4. The instant specification, provides support for ref3-2 (c4h mutant), cadc/d (cadc mutant), f5h, irx7, irx8, irx9, irx9-1, and irx9-2 mutants but none of these mutants correspond to 4CL gene mutation.  Since claims are directed to 4CL gene, the specification fails to provide support for the full scope of instantly claimed phrase “mutation in the endogenous 4CL gene that abolishes expression of the endogenous 4CL enzyme”.  Thus, such a phrase constitutes NEW MATTER.  In response to this rejection, Applicant is required to point to support for the 4CL mutants or to cancel the new matter.
Claim Rejections - 35 USC § 103
	13.	Claims 4, 6, 16, 18, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloksberg et al. (US Patent No. 6,410,718 B1, Issued June 25, 2002) and Schmidt et al. (Planta, 230:589-597, 2009) in view of Wesley et al. (The Plant Journal, 27:581-590, 2001), and further in view of Anterola et al. (Phytochemistry, 61: 221-294, 2002) and Yamaguchi et al. (The Plant Journal, 55:652-664, 2008). 
Applicant’s claim amendment filed January 27, 2021 has necessitated this rejection.
Bloksberg et al. teach a method of altering lignin levels in a plant cell or a plant obtained thereof by up-regulating and/or down-regulating expression of a DNA encoding 4-coumarate-CoA ligase (4CL) enzyme.  The method comprises transforming plant cells or plants with a DNA construct comprising a promoter operably linked to a nucleotide sequence (SEQ ID NO: 56) encoding 4-coumarate-CoA ligase (4CL) enzyme.  The method also comprises transforming plant cells or plants with a DNA construct comprising a promoter operably linked to a nucleotide sequence which is antisense to a sense polynucleotide sequence (SEQ ID NO: 56) encoding 4-coumarate-CoA ligase (4CL) enzyme or wherein said promoter is a constitutive, tissue-specific, xylem-specific or derived from 4CL gene of Pinus taeda.  The 
Bloksberg et al. further teach that said DNA constructs can be used to transform a variety of plants, both monocotyledonous (e.g., grasses, corn, grains, oat, wheat and barley), dicotyledonous (e.g., Arabidopsis, tobacco, legumes, alfalfa, oaks, eucalyptus, maple), and Gymnosperms (e.g., Scots pine; see Aronen, Finnish Forest Res. Papers, Vol. 595, 1996), white spruce and larch.  See in particular, figure 1; column 8, table 1; column 25, example 2; columns 4-23, 27- 29, 31, 32, 33, 34, examples 4-6, 8, 9; tables 3, 6; SEQ ID NOs: 56, claims 1-6; SEQ ID NOs: 57, 90, 147, 158, 265, 266, 348, 349.
Bloksberg et al. also teach that high lignin in trees presents significant problem in paper industry because considerable sources are used to separate lignin from the cellulose fiber needed for the production of paper.  The reference also teaches that high lignin content in forage crops results in decreased digestibility.  The reference further teaches that increase in lignin content is desirable among some woody plants because it increases mechanical strength of wood, changes in color and increased resistance to rot (see columns 1 and 2). 
Schmidt et al. teach that wood (e.g. Poplar) is used in feedstock for the commercial production cellulosic ethanol (biofuel). The reference further teach that high amount of plant lignin inhibits saccharification and thus limits the ability to convert wood biomass into biofuels efficiently.  The reference further teaches producing transgenic poplar plant by suppressing expression of endogenous 4CL gene expression results increased saccharification efficiency of wood biomass and thus increasing the production of biofuels.  See in particular, abstract, introduction; materials and methods.  See in particular, pages 589-591.
Neither Schmidt et al. nor Bloksberg et al. specifically teach (i) inhibiting 4CL gene expression using RNAi  (dsRNA) based gene suppression technique, and (ii) expressing 4-coumarate-CoA ligase (4CL) enzyme in the xylem tissues using xylem specific VND6 promoter to increase lignin deposition 
Wesley et al. teach hpRNA (hairpin RNA; same as RNAi; double stranded inhibitory RNA) based method of gene silencing in plants.  The reference also teaches that double-stranded inhibitory RNA is a highly efficient method of silencing endogenous plant genes when compared to sense, antisense or co-suppression based methods of silencing or suppressing plant gene expression.  The reference further teaches that about 90-100% independent transgenic plant exhibit gene silencing using this method.  The reference also teaches a method of making DNA constructs which produce double stranded inhibitory RNA upon expression in a plant.  See in particular, page 581, abstract; page 582, figure 1; page 585, figure 3; page 586, figure 4; page 587, table 1, figure 5; page 588, figure 6; pages 588-589, materials and methods.
Anterola et al. teach that reducing total lignin content in vascular plants is also associated with significant growth retardation, because of irregularities in the xylem structure.  The reference further teaches that severely down-regulated lignin biosynthesis results in greatly reduced xylem water-transport efficiency by collapsed xylem vessels.  Anterola et al. also teach several lignin deficient mutants having reduced levels lignin.  The reference further teaches complementing such mutants by expressing wild type lignin biosynthetic genes in the mutants.  See in particular, abstract; Figure 3, 8, 21; pages 240, 241, 247, 248; 248, tables 3, 5, 6.
Yamaguchi et al. teach expressing a gene sequence of interest (GUS) in xylem vessels using Arabidopsis Xylem-specific VND6 promoter.  See in particular, Table 2, page 659; Figure S3; materials and methods 661-662.
Given (i) Bloksberg et al. teach that reducing lignin content in plants increases digestibility of forage crops or reduces problems in paper industry requiring woody plants, and (ii) Schmidt et al. teach suppressing expression of endogenous 4CL gene expression enhances saccharification efficiency of wood (e.g. Poplar) biomass and thus increasing the production of biofuels, it would have been obvious for one of the ordinary skill in the art to have genetically engineered/modified a plant with reduced lignin content 
Given Anterola et al. teach that decrease in lignin biosynthesis can also result in greatly reduced xylem water-transport efficiency by collapsed xylem vessels, it would have been therefore obvious and within the scope of an ordinary skill in the art to have been motivated to reduce over-all lignin content in a plant as taught by Bloksberg et al. and/or Schmidt et al., and further maintaining structural integrity of xylem tissues by expressing 4CL polypeptide specifically in xylem tissues of Bloksberg et al. and/or Schmidt et al. genetically modified plant by transforming with another DNA construct (present within the same plant transformation vector that carries 4CL RNAi inhibitory construct driven by a constitutive promoter, for example CaMV 35S of Schmidt et al.), comprising any xylem specific promoter, including Yamaguchi et al. VND6 xylem-specific promoter as a matter of design choice to obtain genetically modified woody plants having overall  reduced lignin deposition but also having increased lignin content significantly localized to the vessels of xylem tissues, and thus arrive at the claimed method and plants, progenies obtained thereof with a reasonable expectation of success and without any surprising results.
Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
14.	Claims 4, 5, 6, 18, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloksberg et al. (US Patent No. 6,410,718 B1, Issued June 25, 2002) and Schmidt et al. (Planta, 230:589-597, 2009) in view of Costa et al. (Phytochemistry 66:2072–2091, 2005), and further in view of Schilmiller et al. (The Plant Journal, 60:771-782, 2009) and Yamaguchi et al. (The Plant Journal, 55:652-664, 2008). 
Applicant’s claim amendment filed January 27, 2021 has necessitated this rejection.
Pinus taeda.  The reference further teaches transgenic plant cell and plant produced through transformation using a DNA binary vector comprising T-DNA flanking said DNA construct.  Bloksberg et al. further teach altering the expression of 4-coumarate-CoA ligase (4CL) gene in a plant modifies the lignin composition in said plant which has applications in paper industry.  
Bloksberg et al. further teach that said DNA constructs can be used to transform a variety of plants, both monocotyledonous (e.g., grasses, corn, grains, oat, wheat and barley), dicotyledonous (e.g., Arabidopsis, tobacco, legumes, alfalfa, oaks, eucalyptus, maple), and Gymnosperms (e.g., Scots pine; see Aronen, Finnish Forest Res. Papers, Vol. 595, 1996), white spruce and larch.  See in particular, figure 1; column 8, table 1; column 25, example 2; columns 4-23, 27- 29, 31, 32, 33, 34, examples 4-6, 8, 9; tables 3, 6; SEQ ID NOs: 56, claims 1-6; SEQ ID NOs: 57, 90, 147, 158, 265, 266, 348, 349.
Bloksberg et al. also teach that high lignin in trees presents significant problem in paper industry because considerable sources are used to separate lignin from the cellulose fiber needed for the production of paper.  The reference also teaches that high lignin content in forage crops results in decreased digestibility.  The reference further teaches that increase in lignin content is desirable among some woody plants because it increases mechanical strength of wood, changes in color and increased resistance to rot (see columns 1 and 2). 
Schmidt et al. teach that wood (e.g. Poplar) is used in feedstock for the commercial production cellulosic ethanol (biofuel). The reference further teach that high amount of plant lignin inhibits 
Neither Bloksberg et al. nor Schmidt et al. specifically teach (i) inhibiting 4CL gene expression using mutations in endogenous 4CL gene and (ii) expressing 4-coumarate-CoA ligase (4CL) enzyme in the xylem tissues using xylem specific VND6 promoter to increase lignin deposition specifically in vessels of xylem tissues in a genetically modified or a mutant plant with reduced lignin content.
Costa et al. teach mutants of 4CL gene exhibiting reduced expression of 4CL gene that encodes lignin biosynthesis 4CL enzyme.  The mutants taught in the reference have mutations (T-DNA insertion) in the gene encoding said 4CL enzyme.  The 4CL mutants taught in the reference also showed reduced lignin content.  See in particular, abstract; Tables 1-4; Figures 1-6; materials and methods, results and discussion; pages 2072-2089.
Schilmiller et al. teach that reducing total lignin content in vascular plants is also associated with significant growth retardation, because of irregularities in the xylem structure.  The reference further teaches that severely down-regulated lignin biosynthesis results in greatly reduced xylem water-transport efficiency by collapsed xylem vessels.  Schilmiller et al. also teach several lignin deficient mutants of lignin biosynthesis enzyme (e.g. cinnamic acid 4-hydroxylase (C4H)) having reduced levels lignin.  See in particular, abstract; Figures 1-7, results, materials & methods, discussion, pages 772-779.
Yamaguchi et al. teach expressing a gene sequence of interest (GUS) in xylem vessels using Arabidopsis Xylem-specific VND6 promoter.  See in particular, Table 2, page 659; Figure S3; materials and methods 661-662.
Given (i) Bloksberg et al. teach that reducing lignin content in plants increases digestibility of forage crops or reduces problems in paper industry (woody plants) and (ii) Schmidt et al. teach suppressing expression of endogenous 4CL gene expression enhances saccharification efficiency of wood 
Given Schilmiller et al. teach that decrease in lignin biosynthesis can also result in greatly reduced xylem water-transport efficiency by collapsed xylem vessels, it would have been therefore obvious and within the scope of an ordinary skill in the art to have been motivated to reduce over-all lignin content in a plant as taught by Bloksberg et al. and/or Schmidt et al., and further maintaining structural integrity of xylem tissues by expressing 4CL polypeptide specifically in xylem tissues of Bloksberg et al. and/or Schmidt et al. genetically modified plant from any xylem specific promoter, including Yamaguchi et al. VND6 xylem-specific promoter as a matter of design choice to obtain genetically modified woody plants having overall  reduced lignin deposition but also having increased lignin content significantly localized to the vessels of xylem tissues, and thus arrive at the claimed method and plants, progenies obtained thereof with a reasonable expectation of success and without any surprising results.
Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
15.	Claims 4, 5, 6, 16, 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bloksberg et al. (US Patent No. 6,410,718 B1, Issued June 25, 2002) and Schmidt et al. (Planta, 230:589-597, 2009) in view of Costa et al. (Phytochemistry 66:2072–2091, 2005), Schilmiller et al. (The Plant Journal, 60:771-782, 2009) and Yamaguchi et al. (The Plant Journal, 55:652-664, 2008), and further in view of Wesley et al. (The Plant Journal, 27:581-590, 2001). Applicant’s claim amendment filed January 27, 2021 has necessitated this rejection.
Bloksberg et al.teachings are discussed supra.
supra.
Costa et al. teachings are discussed supra.
Schilmiller et al. teachings are discussed supra..
Bloksberg et al., Schmidt et al., Costa et al. or Schilmiller et al. do not teach inhibiting 4CL gene expression using RNAi based technique.
Wesley et al. teach hpRNA (hairpin RNA; same as RNAi; double stranded inhibitory RNA) based method of gene silencing in plants.  The reference also teaches that double-stranded inhibitory RNA is a highly efficient method of silencing endogenous plant genes when compared to sense, antisense or co-suppression based methods of silencing or suppressing plant gene expression.  The reference further teaches that about 90-100% independent transgenic plant exhibit gene silencing using this method.  The reference also teaches a method of making DNA constructs which produce double stranded inhibitory RNA upon expression in a plant.  See in particular, page 581, abstract; page 582, figure 1; page 585, figure 3; page 586, figure 4; page 587, table 1, figure 5; page 588, figure 6; pages 588-589, materials and methods.
Given Wesley et al. clearly suggest that RNAi based method is a powerful tool to down-regulate and/or inhibit or silence expression of an endogenous plant gene, it would have obvious and within the scope of an ordinary skill in the art to have used any powerful tool of inhibiting endogenous 4CL gene expression, including the RNAi based method taught by Wesley et al. as matter of design choice to arrive at the Applicant’s invention with a reasonable expectation of success and without any surprising results.
Applicant’s arguments:  Applicant’s arguments filed in the papers of January 27, 2021 stand moot in light of withdrawal of rejections under 103(a) mailed in the Office action of January 27, 2020, and new rejections under 103(a) are necessitated by claim amendments filed January 27, 2021. 
Since some of the references cited in new rejections under 103(a) were also cited in last Office action, it is important to note the following:
In response to Applicant’s only argument that one of skilled artisan would not have arrived at the claimed invention by combining cite art, it is important to note that the test for obviousness is not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, one of ordinary skill would have arrived at the claimed invention with a reasonable expectation of success and without any surprising results by combining the teachings of cited art as discussed above.
Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the instant case, one of ordinary skill would have arrived at the claimed invention with a reasonable expectation of success and without any surprising results by combining the teachings of cited art as discussed above.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, one of ordinary skill would have arrived at the claimed invention with a reasonable expectation of success and without any surprising results by combining the teachings of cited art as discussed above.
Thus it is maintained that the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
Conclusions
	16.	Claims 4, 5, 6, 16 remain, and newly added claims 18-21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).


/VINOD KUMAR/                Primary Examiner, Art Unit 1663